              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 1 of 55




                        UNITED STATES DISTRICT COURT
                        DISTRICT COURT OF MINNESOTA

 CHARLES R. BLACKBURN,                           Case No.
 Derivatively on Behalf of Nominal
 Defendant 3M COMPANY,

                      Plaintiff,

               v.
                                                     VERIFIED STOCKHOLDER
 MICHAEL F. ROMAN, INGE G.                           DERIVATIVE COMPLAINT
 THULIN, NICHOLAS C. GANGESTAD,
 THOMAS K. BROWN, DAVID B.
 DILLON, MICHAEL L. ESKEW,                           DEMAND FOR JURY TRIAL
 HERBERT L. HENKEL, AMY E.
 HOOD, MUHTAR KENT, DAMBISA F.
 MOYO, GREGORY R. PAGE,
 PATRICIA A. WOERTZ, EDWARD M.
 LIDDY, SONDRA L. BARBOUR,
 VANCE D. COFFMAN, and ROBERT J.
 ULRICH,

                      Defendants,

               and

 3M COMPANY,

                      Nominal Defendant.

       Plaintiff Charles R. Blackburn (“Plaintiff”), by and through his undersigned

attorneys, brings this derivative complaint for the benefit of nominal defendant, 3M

Company (“3M” or the “Company”), against its Board of Directors (the “Board”) and

certain of its executive officers seeking to remedy defendants’ breaches of fiduciary duties,

insider trading (Brophy claim), and contribution for Violations of Sections 10(b) and 21D

of the Securities Exchange Act of 1934 (the “Exchange Act”). Plaintiff’s allegations are


                                             1
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 2 of 55




based upon his personal knowledge as to himself and his own acts, and upon information

and belief, developed from the investigation and analysis by Plaintiff’s counsel, including

a review of publicly available information, including filings by 3M with the U.S. Securities

and Exchange Commission (“SEC”), press releases, news reports, analyst reports, investor

conference transcripts, publicly available filings in lawsuits, and matters of public record.

I.     NATURE AND SUMMARY OF THE ACTION

       1.      3M is a diversified technology company that manufactures and sells a

variety of chemical substances and related products, including industrial adhesives and

tapes, abrasives, closure and masking systems, and sealants. In the 1940s, 3M developed

a class of synthetic chemical compounds called per- and polyfluoroalkyl substances

(“PFAS”) that can be used to manufacture a wide range of consumer and industrial

products. Due to their chemical structure, PFAS can cause extensive and persistent

environmental contamination and are incredibly toxic to humans.

       2.     For decades, the Company knew that PFAS were harmful to the environment

and humans based on its internal studies that were not disclosed until 1998. Shortly

thereafter, 3M exited certain markets and phased out the sale of certain PFAS.

       3.     However, the damage was done. The Company, as well as 3M’s customers

who bought PFAS as raw material, faced lawsuits from municipalities related to the

widespread contamination of PFAS and from individuals regarding personal and property

injuries arising from the same.

       4.     On February 13, 2017, one of 3M’s major customers settled thousands of

personal injury lawsuits for $671 million for health impacts traceable to PFAS. Still, the

                                              2
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 3 of 55




Company maintained in its public disclosures that it had reserved less than $100 million

for environmental remediation costs and other environmental liabilities.

       5.     Then, on February 20, 2018, 3M announced that it agreed to settle claims

brought by the Minnesota Attorney General for $850 million, making it the third largest

settlement for a claim for damage to natural resources, behind the Deepwater Horizon and

Exxon Valdez oil spill settlements. The Company also agreed to provide up to $40 million

over the first five years of the agreement for certain “temporary” water treatment solutions

until long-term actions could be identified.

       6.     Though analysts predicted that this settlement would be the first of many, the

Company’s officers assured the investing public that this was a “unique situation” because

Minnesota “is our home state and [this is] something that we’ve been working on with

them for a number of years.”

       7.     More than a year later, on April 25, 2019, 3M “established a reserve of $235

million to resolve certain environmental matters and litigation, in which 3M is a defendant,

related to its historical manufacture and disposal of PFAS-containing waste.” However,

the reserve did “not cover[] any of the product-related PFAS litigation.”

       8.     On this news, the Company’s share price fell $28.36, or 13%, to close at

$190.72 per share on April 25, 2019.

       9.     While analysts noted that this reserve paled in comparison to the $5 billion

liability the Company faced, 3M’s officers represented that the PFAS-related liability was

“ring-fenced” by the $235 million reserve.



                                               3
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 4 of 55




       10.    On July 8, 2019, the Company launched an investigation into the presence of

PFAS in three closed municipal landfills that accepted waste from 3M’s Decatur, Alabama

plant and other manufacturing companies through the 1980s.

       11.    On this news, the Company’s share price fell $2.81, or 1.6%, to close at

$169.19 per share on July 8, 2019.

       12.    On February 6, 2020, the Company disclosed that it recorded an additional

$214 million reserve for environmental liabilities.

       13.    These revelations precipitated the filing of a securities class action in this

District against 3M and certain of the defendants named herein, captioned In re 3M

Company Securities Litigation, Case No. 20-cv-02488 (the “Securities Class Action”).

       14.    At least half of the Company’s current Board could not disinterestedly and

independently respond to a litigation demand in connection with the misleading

representations because, among other things, at least eight of the eleven current directors

knew that 3M faced significant environmental liabilities but did not cause the Company to

conduct an assessment to record an appropriate reserve for potential exposure for liability.

As a result, a majority of the Board could not disinterestedly investigate whether their

conduct constituted breaches of fiduciary duties under Delaware law.

II.    JURISDICTION AND VENUE

       15.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in

that this Complaint states a federal question: contribution for violations of Section 10(b) of

the Exchange Act. This Court has supplemental jurisdiction over the state law claims



                                              4
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 5 of 55




asserted herein pursuant to 28 U.S.C. § 1367(a). This action is not a collusive one to confer

jurisdiction on a court of the United States which it would not otherwise have.

        16.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401

because a substantial portion of the transactions and wrongs complained of herein occurred

in this District, and the Defendants have received substantial compensation in this district

by engaging in numerous activities that had an effect in this District.

III.    PARTIES

Plaintiff

        17.   Plaintiff Charles R. Blackburn owns 1,032 shares of 3M stock and has

continuously owned 3M stock since August 2011.

Nominal Defendant

        18.   Nominal Defendant 3M is a Delaware corporation with its principal

executive offices located at 3M Center, St. Paul, Minnesota 55144. The Company’s

common stock trades on the New York Stock Exchange (“NYSE”) under the symbol

“MMM.”

Defendants

        19.   Defendant Michael F. Roman (“Roman”) has served as Chief Executive

Officer (“CEO”) since July 2018 and Chairman of the Board of the Company since May

2019.

        20.   Defendant Inge G. Thulin (“Thulin”) served as CEO and Chairman of the

company from 2012 to June 2018.




                                              5
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 6 of 55




      21.     Defendant Nicholas C. Gangestad (“Gangestad”) served as Chief Financial

Officer (“CFO”) of the Company since 2014.

      22.     Defendant Thomas K. Brown (“Brown”) has served as a director of the

Company since 2013. He was a member of the Audit Committee at all relevant times.

      23.     Defendant David B. Dillon (“Dillon”) has served as a director of the

Company since 2015. He was Chair of the Audit Committee at all relevant times.

      24.     Defendant Michael L. Eskew (“Eskew”) has served as a director of the

Company since 2003.

      25.     Defendant Herbert L. Henkel (“Henkel”) has served as a director of the

Company since 2007.

      26.     Defendant Amy E. Hood (“Hood”) has served as a director of the Company

since 2017.

      27.     Defendant Muhtar Kent (“Kent”) has served as a director of the Company

since 2013.

      28.     Defendant Dambisa F. Moyo (“Moyo”) has served as a director of the

Company since May 2018. She is a member of the Audit Committee.

      29.     Defendant Gregory R. Page (“Page”) has served as a director of the Company

since 2016. He was a member of the Audit Committee at all relevant times.

      30.     Defendant Patricia A. Woertz (“Woertz”) has served as a director of the

Company since 2016.

      31.     Defendant Edward M. Liddy (“Liddy”) served as a director of the Company

from 2000 to May 2020.

                                           6
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 7 of 55




       32.    Defendant Sondra L. Barbour (“Barbour”) served as a director of the

Company from 2014 to May 2019. She was a member of the Audit Committee.

       33.    Defendant Vance D. Coffman (“Coffman”) served as a director of the

Company from 2002 to May 2018.

       34.    Defendant Robert J. Ulrich (“Ulrich”) served as a director of the Company

from 2008 to 2017.

       35.    Defendants Roman, Thulin, Gangestad, Brown, Dillon, Eskew, Henkel,

Hood, Kent, Moyo, Page, Woertz, Liddy, Barbour, Coffman, and Ulrich are sometimes

referred to hereinafter as the “Individual Defendants.”

Relevant Non-Party

       36.    Pamela J. Craig (“Craig”) has served as a director of the Company since May

2019. She has served as a member of the Audit Committee since May 2019.

IV.    DUTIES OF THE INDIVIDUAL DEFENDANTS

       A.     Fiduciary Duties

       37.    By reason of their positions as officers, directors, and/or fiduciaries of 3M

and because of their ability to control the business and corporate affairs of 3M, at all

relevant times, the Individual Defendants owed 3M and its shareholders fiduciary

obligations of good faith, loyalty, and candor, and were required to use their utmost ability

to control and manage 3M in a fair, just, honest, and equitable manner. The Individual

Defendants were required to act in furtherance of the best interests of 3M and its

shareholders so as to benefit all shareholders equally and not in furtherance of their

personal interest or benefit. Each director and officer of the Company owes to 3M and its

                                             7
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 8 of 55




shareholders a fiduciary duty to exercise good faith and diligence in the administration of

the affairs of the Company and in the use and preservation of its property and assets, and

the highest obligations of fair dealing.

       38.    The Individual Defendants, because of their positions of control and

authority as directors and/or officers of 3M, were able to and did, directly and/or indirectly,

exercise control over the wrongful acts complained of herein. Because of their advisory,

executive, managerial, and directorial positions with 3M, each of the Individual Defendants

had knowledge of material non-public information regarding the Company.

       39.    To discharge their duties, the officers and directors of 3M were required to

exercise reasonable and prudent supervision over the management, policies, practices and

controls of the Company. By virtue of such duties, the officers and directors of 3M were

required to, among other things:

              (a)    Exercise good faith to ensure that the affairs of the Company were
                     conducted in an efficient, business-like manner so as to make it
                     possible to provide the highest quality performance of their business;

              (b)    Exercise good faith to ensure that the Company was operated in a
                     diligent, honest, and prudent manner and complied with all applicable
                     federal and state laws, rules, regulations and requirements, and all
                     contractual obligations, including acting only within the scope of its
                     legal authority;

              (c)    Exercise good faith to ensure that the Company’s communications
                     with the public and with shareholders are made with due candor in a
                     timely and complete fashion; and

              (d)    When put on notice of problems with the Company’s business
                     practices and operations, exercise good faith in taking appropriate
                     action to correct the misconduct and prevent its recurrence.




                                              8
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 9 of 55




      B.     Audit Committee Charter

      40.    The charter of the Audit Committee provides that its members are

responsible for, among other things, “the integrity of the Company’s financial statements

and internal controls over financial reporting” and “the Company’s capital structure and

financial risk assessment and management.”

      41.    With respect to financial reporting and disclosure, the charter provides that

the Audit Committee must:

      a. Review and discuss the annual audited financial statements and quarterly
      financial statements with management and the Independent Accounting
      Firm, including the disclosures under the caption “Management Discussion
      and Analysis of Financial Condition and Results of Operations.” The
      Committee shall make a recommendation to the Board as to whether the
      audited financial statements should be included in the Company’s Annual
      Report on Form 10-K.

      b. Review the Company’s financial reporting processes, including internal
      controls over financial reporting, and the process for the CEO and CFO
      quarterly certifications required by the SEC with respect to the Company’s
      financial statements and internal controls over financial reporting. Such
      review shall include a consideration of major issues regarding accounting
      principles and financial statement presentations, including any significant
      changes in the Company’s selection or application of accounting principles,
      and any reports by the CEO and CFO regarding major issues as to the
      adequacy of the Company’s internal controls over financial reporting, and
      any special audit steps performed in response to identified deficiencies.

      c. Review and discuss with management (including the senior internal audit
      executive) and the Independent Accounting Firm the Company’s report on
      internal controls over financial reporting and the Independent Accounting
      Firm’s audit of internal controls over financial reporting prior to filing of the
      Company’s Form 10-K.

      d. Obtain and periodically review a report from the Independent Accounting
      Firm, describing (i) all critical accounting policies and practices to be used
      in the financial statements; (ii) all alternative treatments of financial
      information within generally accepted accounting principles that have been
      discussed with management, ramifications of the use of such alternative
                                             9
            CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 10 of 55




      disclosures and treatments, and the treatment preferred by the Independent
      Accounting Firm; (iii) any significant change in the selection or application
      of accounting principles; and (iv) other material written communications
      between the Independent Accounting Firm and management, such as any
      management representation letter, letters from the Company’s General
      Counsel (or his designee), and/or schedule of uncorrected and corrected
      misstatements. Review any reports on such topics or similar topics prepared
      by management, including any significant financial reporting issues and
      judgments made in connection with the preparation of the financial
      statements. Discuss with the Independent Accounting Firm any material
      issues raised in such reports.

      e. Participate in a telephonic meeting among management and the
      Independent Accounting Firm before each earnings release to review the
      earnings release, financial information, use of any non-GAAP information,
      and earnings guidance.

      f. Discuss with management and the Independent Accounting Firm (i) the
      effect of regulatory and accounting pronouncements, as well as off-balance
      sheet structures, if any, on the Company’s financial statements, (ii)
      significant, unusual, or complex transactions, and (iii) the risk of fraud and
      the implementation of fraud controls.

      42.    Regarding risk management and compliance, the Audit Committee charter

provides that members must, among other things:

      a. Discuss policies and procedures with respect to risk assessment and risk
      management, the Company’s major risk exposures and the steps
      management has taken to monitor and mitigate such exposures.

                                     *      *      *

      e. Review the effectiveness of the system for monitoring compliance with
      laws, regulations and the Company’s business conduct policies and the
      results of management’s investigation and follow-up on any fraudulent acts
      or accounting irregularities. Providing oversight of the Company’s
      environmental stewardship, including environmental, health and Safety
      (EHS) legal and regulatory compliance, is the responsibility of the Science,
      Technology & Sustainability Committee.

                                     *      *      *



                                           10
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 11 of 55




       h. Review with the Company’s General Counsel legal matters that may have
       a material impact on the consolidated financial statements and any material
       reports or inquiries received from regulators or governmental agencies
       regarding compliance.

V.     SUBSTANTIVE ALLEGATIONS

       A.      Background

       43.     3M is a diversified technology company that manufactures and sells a variety

of chemical substances and related products, including industrial adhesives and tapes,

abrasives, closure and masking systems, sealants.

       44.     In the 1940s, 3M developed a class of synthetic chemical compounds called

PFAS that can be used to manufacture a wide range of consumer and industrial products,

including non-stick coatings in the food industry, water and stain protection in the textile

industry, and high temperature fire-fighting foam. PFAS are a type of perfluorochemical

(“PFS”), whereby the bonding of fluorine and carbon atoms creates one of the strongest

molecular bonds, which provides for extreme chemical durability. Two well-known

examples of PFAS are perfluorooctane sulfanate (“PFOS”) and perfluorooctanoic acid

(“PFOA”); each molecule contains a “backbone” of eight carbon atoms with fluorine atoms

attached thereto.

       45.     The structure of PFAS makes the chemicals useful for a variety of consumer,

commercial, and industrial applications that require properties such as heat and fire

resistance, stain resistance, friction resistance, oil, chemical, and water repellence, and

electrical insulation.




                                            11
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 12 of 55




       46.    These same properties also enable PFAS to cause extensive and persistent

environmental contamination. For example, PFAS are highly water soluble and do not

stick to soil particles, so they are readily transported into groundwater where they can form

chemical plumes that migrate long distances.        Additionally, PFAS are durable and

persistent, so they do not readily degrade over time in the environment. Because PFAS are

not easily removed by conventional municipal water treatment systems, those systems must

be retrofitted with specialized and expensive remediation equipment to effectively remove

PFAS from contaminated waters. Therefore, PFAS can remain in the environment for

many years and have been termed “forever chemicals.”

       47.    3M uses PFAS in its own finished goods and also sells it as a raw material to

other customers, especially manufacturers who use them as chemical feedstock or

processing aid in their own industrial operations. For decades, the Company sold PFOA

in large quantities to E.I. du Pont de Nemours & Company (“DuPont”), which used it to

manufacture Teflon products. Beginning in the 1960s, 3M also began producing a PFAS-

based firefighting foam called Aqueous Film Forming Foam (“AFF Foam”), which is used

by the military to extinguish fires at airbases, fire and crash training sites, and other

installations around the country.

       48.    At all relevant times, 3M’s public filings disclose that the Company operates

in a highly regulated industry. For example, the Company’s Form 10-K filed February 6,

2020, states, “3M’s manufacturing operations are affected by national, state and local

environmental laws around the world. 3M has made, and plans to continue making,

necessary expenditures for compliance with applicable laws.”

                                             12
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 13 of 55




       B.     3M Ceased PFAS Production and Faces Litigation For the Harmful
              Impact of PFAS

       49.    In 1998, 3M released a trove of scientific data to the EPA, and in 2000, the

Company announced that it would phase out production of PFOS and POA in the face of

regulatory pressure and mounting evidence that the substances were harmful. 3M vacated

certain markets and product areas altogether due to the phase out and for other products,

the Company developed an alternative using pertluorobutane sulfonate (“PFBS”).

       50.    In 2009, the EPA established provisional levels of 400 parts per trillion

(“ppt”) for PFOA and 200 ppt for PFOS to assess the potential risk from exposure to these

chemicals through drinking water. This pales in comparison to the detected levels of

contamination; for example, AFF Foam-related contamination at a site near Atlantic City,

New Jersey tested as high as 95,000 ppt for PFOS and 41,000 ppt for PFOA.

       51.    In May 2016, these provisional levels were reevaluated, and the EPA reduced

the safe lifetime drinking water limit to 70 ppt, which significantly increased the number

of water systems potentially contaminated by 3M’s manufacturing activities. According

to an article by The New York Times published July 25, 2016, “Defense Department

officials initially identified about 700 sites of possible contamination [in connection with

AFF Foam], but that number has surged to at least 2,000, most of them on Air Force bases.”

The article quoted Jennifer Feld, an expert on the chemistry of AFF Foam, saying that

“[i]t’s quite possible it [i.e. contaminated water from AFF Foam] will touch every state.”

       52.    Meanwhile, the Company faced lawsuits from various municipalities related

to the widespread contamination of PFAS it had caused. Notably, in 2010, Minnesota’s


                                            13
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 14 of 55




Attorney General sued 3M for damages for the destruction and loss of use of the state’s

natural resources under the Minnesota Environmental Response and Liability Act and the

Minnesota Water Pollution Control Act, as well as certain claims arising from the

Company’s PFAS manufacturing site in the state (“Minnesota A.G. Litigation”).

      53.    The Company’s customers likewise faced liability for their use of the

Company’s PFAS. On February 13, 2017, DuPont and related companies settled thousands

of personal injury lawsuits for $671 million for PFOA health impacts.           As media

recognized, this was a signal of how other suits could proceed. For example, The Wall

Street Journal published an article entitled “DuPont Settlement of Chemical Exposure Case

Seen as ‘Shot in the Arm’ for Other Suits,” noting that the settlement was reached midway

through the trial of a pipe fitter who had been diagnosed with testicular cancer from PFOA-

contaminated water.

      54.    Other suits and regulatory actions include:

             (a)      In 2002, current and former 3M employees sued for personal injuries

related to their exposure to toxic chemicals at the Company’s plant in Decatur, Alabama;

though the complaint was dismissed in 2005, an amended complaint alleging property

damage in the vicinity of the plant remains under litigation. Two related suits were filed

by nearby residents alleging that the PFAS chemicals from the plant contaminated soil and

groundwater, thereby lowering property values.

             (b)      On May 22, 2007, the Minnesota Pollution Control Agency

(“MPCA”) Citizens’ Board approved a settlement agreement and consent order between

3M and MPCA regarding the releases and discharges of PFCs at and from sites in

                                            14
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 15 of 55




Washington County, Minnesota and certain related matters. The consent order required

3M to meet certain deadlines for required submissions, and the Citizens’ Board requested

quarterly updates on the progress of the action items in response to the PFC contamination

issues.

             (c)    In 2008, 3M entered into a voluntary remedial action agreement with

the Alabama Department of Environmental Management to address the presence of PFCs

in the soil at the Company’s manufacturing facility in Decatur. The Company incorporated

its wastewater treatment plant sludge containing PFCs in fields at its Decatur facility for

approximately twenty years.

             (d)    In October 2015, West Morgan-East Lawrence Water and Sewer

Authority (“WMELA”) filed individual and class action claims against the Company and

others alleging that chemicals, including PFAS, from 3M’s manufacturing processes in

Decatur have contaminated the water in the Tennessee River. The complaint alleges that

the chemicals cannot be removed by the water treatment processes used by WMELA. In

September 2016, the court denied-in-part 3M’s motion to dismiss and allowed the claims

of negligence for property damage, public nuisance, abatement of nuisance, battery, and

wantonness to proceed.

             (e)    In June 2016, Tennessee Riverkeeper, Inc. sued 3M and others

alleging violations of the Resource Conservation and Recovery Act regarding the disposal

of PFCs through the Company’s ownership and operation of its sites. On February 10,

2017, the court denied 3M’s motion to dismiss the case.



                                            15
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 16 of 55




              (f)    In January 2017, plaintiffs who receive water from WMELA sued

3M, its subsidiary Dyneon, and others, alleging that the defendants’ manufacturing and

disposal facilities in Decatur have released and continue to release PFOA, PFOS, and

related chemicals into the groundwater and surface water of their sites, resulting in

discharge into the Tennessee River.

              (g)    In May 2017, the Water Works and Sewer Board of the Town of

Centre, Alabama sued 3M, DuPont, and various carpet and textile manufacturers, alleging

that defendants’ facilities contaminated the town’s source for drinking water.           The

complaint seeks unspecified damages for the installation and operation of a filtration

system, expenses to monitor PFC levels, lost profits and sales, and injunctive relief.

              (h)    Approximately 120 class action and other lawsuits have been filed

against 3M and others regarding damages caused by PFAS in AFF Foam used at current

and former airports, refineries, military bases, and fire training facilities. They were

consolidated in late 2018 into a multi-district litigation case pending in the U.S. District

Court for the District of Southern Carolina.

              (i)    In 2019, several states filed actions against 3M and others related to

the PFAS contamination, some of which have been consolidated with the AFF Foam MDL

case.

        C.    The Individual Defendants Cause the Company to Issue Misleading
              Statements

        55.   On February 9, 2017, defendants Thulin, Gangestad, Barbour, Brown,

Coffman, Dillon, Eskew, Henkel, Kent, Liddy, Page, Ulrich, and Woertz signed and caused


                                               16
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 17 of 55




3M to file its annual report on Form 10-K for the period ended December 31, 2016 (the

“2016 10-K”) with the SEC. Regarding environmental liabilities, the 2016 10-K stated,

in relevant part:

       Environmental Liabilities and Insurance Receivables

       As of December 31, 2016, the Company had recorded liabilities of $38
       million for estimated “environmental remediation” costs based upon an
       evaluation of currently available facts with respect to each individual site
       and also recorded related insurance receivables of $11 million. The
       Company records liabilities for remediation costs on an undiscounted basis
       when they are probable and reasonably estimable, generally no later than the
       completion of feasibility studies or the Company’s commitment to a plan of
       action. Liabilities for estimated costs of environmental remediation,
       depending on the site, are based primarily upon internal or third-party
       environmental studies, and estimates as to the number, participation level and
       financial viability of any other potentially responsible parties, the extent of
       the contamination and the nature of required remedial actions. The Company
       adjusts recorded liabilities as further information develops or circumstances
       change. The Company expects that it will pay the amounts recorded over the
       periods of remediation for the applicable sites, currently ranging up to 20
       years.

       As of December 31, 2016, the Company had recorded liabilities of $29
       million for “other environmental liabilities” based upon an evaluation of
       currently available facts to implement the Settlement Agreement and
       Consent Order with the MPCA, the remedial action agreement with ADEM,
       and to address trace amounts of perfluorinated compounds in drinking water
       sources in the City of Oakdale, Minnesota, as well as presence in the soil and
       groundwater at the Company’s manufacturing facilities in Decatur, Alabama,
       and Cottage Grove, Minnesota, and at two former disposal sites in
       Washington County, Minnesota (Oakdale and Woodbury). The Company
       expects that most of the spending will occur over the next four years. As of
       December 31, 2016, the Company’s receivable for insurance recoveries
       related to “other environmental liabilities” was $15 million.

       It is difficult to estimate the cost of environmental compliance and
       remediation given the uncertainties regarding the interpretation and
       enforcement of applicable environmental laws and regulations, the extent of
       environmental contamination and the existence of alternative cleanup
       methods. Developments may occur that could affect the Company’s current

                                             17
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 18 of 55




       assessment, including, but not limited to: (i) changes in the information
       available regarding the environmental impact of the Company’s operations
       and products; (ii) changes in environmental regulations, changes in
       permissible levels of specific compounds in drinking water sources, or
       changes in enforcement theories and policies, including efforts to recover
       natural resource damages; (iii) new and evolving analytical and remediation
       techniques; (iv) success in allocating liability to other potentially responsible
       parties; and (v) the financial viability of other potentially responsible parties
       and third-party indemnitors. For sites included in both “environmental
       remediation liabilities” and “other environmental liabilities,” at which
       remediation activity is largely complete and remaining activity relates
       primarily to operation and maintenance of the remedy, including required
       post-remediation monitoring, the Company believes the exposure to loss in
       excess of the amount accrued would not be material to the Company’s
       consolidated results of operations or financial condition. However, for
       locations at which remediation activity is largely ongoing, the Company
       cannot estimate a possible loss or range of loss in excess of the associated
       established accruals for the reasons described above.

       56.    Regarding environmental law compliance, the 2016 10-K stated that

“[r]eserves for liabilities are anticipated remediation costs are recorded on an undiscounted

basis when they are probable and reasonably estimable, generally no later than the

completion of feasibility studies, the Company’s commitment to a plan of action, or

approval by regulatory agencies.”

       57.    As to the potential liability exposure for litigation, 3M stated: “Although the

Company cannot estimate its exposure to all legal proceedings, it currently believes that

such future charges, if any, would not have a material adverse effect on the consolidated

financial position of the Company.”

       58.    The above statements in ¶¶ 56-57 were materially misleading because they

failed to disclose the full extent of liabilities the Company faced related to its manufacture,

distribution, and disposal of PFAS.


                                              18
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 19 of 55




      59.    On May 3, 2017, defendants Thulin, Gangestad, Barbour, Brown, Coffman,

Dillon, Eskew, Henkel, Kent, Liddy, Page, Ulrich, and Woertz caused 3M to file its

quarterly report on Form 10-Q for the period ended March 31, 2017, which described the

Company’s environmental liabilities as follows:

      Environmental Liabilities and Insurance Receivables

      As of March 31, 2017, the Company had recorded liabilities of $36 million
      for estimated “environmental remediation” costs based upon an evaluation
      of currently available facts with respect to each individual site and also
      recorded related insurance receivables of $8 million. The Company records
      liabilities for remediation costs on an undiscounted basis when they are
      probable and reasonably estimable, generally no later than the completion of
      feasibility studies or the Company’s commitment to a plan of action.
      Liabilities for estimated costs of environmental remediation, depending on
      the site, are based primarily upon internal or third-party environmental
      studies, and estimates as to the number, participation level and financial
      viability of any other potentially responsible parties, the extent of the
      contamination and the nature of required remedial actions. The Company
      adjusts recorded liabilities as further information develops or circumstances
      change. The Company expects that it will pay the amounts recorded over the
      periods of remediation for the applicable sites, currently ranging up to 20
      years.

      As of March 31, 2017, the Company had recorded liabilities of $29 million
      for “other environmental liabilities” . . .

      60.    The above statements in ¶ 59 were materially misleading because they failed

to disclose the full extent of liabilities the Company faced related to its manufacture,

distribution, and disposal of PFAS.

      61.    On August 1, 2017, defendants Thulin, Gangestad, Barbour, Brown,

Coffman, Dillon, Eskew, Henkel, Hood, Kent, Liddy, Page, and Woertz caused 3M to file

its quarterly report on Form 10-Q for the period ended June 30, 2017, which described the

Company’s environmental liabilities as follows:

                                           19
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 20 of 55




      Environmental Liabilities and Insurance Receivables

      As of June 30, 2017, the Company had recorded liabilities of $36 million
      for estimated “environmental remediation” costs based upon an evaluation
      of currently available facts with respect to each individual site and also
      recorded related insurance receivables of $8 million. The Company records
      liabilities for remediation costs on an undiscounted basis when they are
      probable and reasonably estimable, generally no later than the completion of
      feasibility studies or the Company’s commitment to a plan of action.
      Liabilities for estimated costs of environmental remediation, depending on
      the site, are based primarily upon internal or third-party environmental
      studies, and estimates as to the number, participation level and financial
      viability of any other potentially responsible parties, the extent of the
      contamination and the nature of required remedial actions. The Company
      adjusts recorded liabilities as further information develops or circumstances
      change. The Company expects that it will pay the amounts recorded over the
      periods of remediation for the applicable sites, currently ranging up to 20
      years.

      As of June 30, 2017, the Company had recorded liabilities of $28 million
      for “other environmental liabilities” . . . For sites included in both
      “environmental remediation liabilities” and “other environmental liabilities,”
      at which remediation activity is largely complete and remaining activity
      relates primarily to operation and maintenance of the remedy, including
      required post-remediation monitoring, the Company believes the exposure to
      loss in excess of the amount accrued would not be material to the Company’s
      consolidated results of operations or financial condition. However, for
      locations at which remediation activity is largely ongoing, the Company
      cannot estimate a possible loss or range of loss in excess of the associated
      established accruals for the reasons described above.

      62.    The above statements in ¶ 61 were materially misleading because they failed

to disclose the full extent of liabilities the Company faced related to its manufacture,

distribution, and disposal of PFAS.

      63.    On October 31, 2017, defendants Thulin, Gangestad, Barbour, Brown,

Coffman, Dillon, Eskew, Henkel, Hood, Kent, Liddy, Page, and Woertz caused 3M to file




                                           20
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 21 of 55




its quarterly report on Form 10-Q for the period ended September 30, 2017, in which the

Company described its environmental liabilities as follows:

      Environmental Liabilities and Insurance Receivables

      As of September 30, 2017, the Company had recorded liabilities of $38
      million for estimated “environmental remediation” costs based upon an
      evaluation of currently available facts with respect to each individual site
      and also recorded related insurance receivables of $8 million. The
      Company records liabilities for remediation costs on an undiscounted basis
      when they are probable and reasonably estimable, generally no later than the
      completion of feasibility studies or the Company’s commitment to a plan of
      action. Liabilities for estimated costs of environmental remediation,
      depending on the site, are based primarily upon internal or third-party
      environmental studies, and estimates as to the number, participation level and
      financial viability of any other potentially responsible parties, the extent of
      the contamination and the nature of required remedial actions. The Company
      adjusts recorded liabilities as further information develops or circumstances
      change. The Company expects that it will pay the amounts recorded over the
      periods of remediation for the applicable sites, currently ranging up to 20
      years.

      As of September 30, 2017, the Company had recorded liabilities of $27
      million for “other environmental liabilities” . . . For sites included in both
      “environmental remediation liabilities” and “other environmental liabilities,”
      at which remediation activity is largely complete and remaining activity
      relates primarily to operation and maintenance of the remedy, including
      required post-remediation monitoring, the Company believes the exposure to
      loss in excess of the amount accrued would not be material to the Company’s
      consolidated results of operations or financial condition. However, for
      locations at which remediation activity is largely ongoing, the Company
      cannot estimate a possible loss or range of loss in excess of the associated
      established accruals for the reasons described above.

      64.    The above statements in ¶ 63 were materially misleading because they failed

to disclose the full extent of liabilities the Company faced related to its manufacture,

distribution, and disposal of PFAS.




                                            21
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 22 of 55




      65.       On November 17, 2017, the Minnesota Attorney General filed a motion to

amend its complaint in the Minnesota A.G. Litigation to seek punitive damages against the

Company. In support of its motion, the Minnesota Attorney General asserted that clear

and convincing evidence existed showing that 3M had acted with deliberate disregard for

the rights or safety of others. In addition to describing the Company’s multi-decade

campaign to conceal the known harms of PFAS from the public, governments, and its

customers, the motion detailed how the Company, beginning in the late 1990s, had

conducted a coordinated program designed to distort the scientific community’s

understanding of the harms caused by PFAS by suppressing harmful research and paying

tens of millions of dollars to ensure that more favorable research was produced and widely

disseminated.

      66.       On February 8, 2018, defendants Thulin, Gangestad, Barbour, Brown,

Coffman, Dillon, Eskew, Henkel, Hood, Kent, Liddy, Page, and Woertz signed and caused

3M to file its annual report on Form 10-K for the period ended December 31, 2017 (the

“2017 10-K”). Regarding environmental liabilities, the 2017 10-K stated:

      Environmental Liabilities and Insurance Receivables

      As of December 31, 2017, the Company had recorded liabilities of $28
      million for estimated “environmental remediation” costs based upon an
      evaluation of currently available facts with respect to each individual site
      and also recorded related insurance receivables of $8 million. The
      Company records liabilities for remediation costs on an undiscounted basis
      when they are probable and reasonably estimable, generally no later than the
      completion of feasibility studies or the Company’s commitment to a plan of
      action. Liabilities for estimated costs of environmental remediation,
      depending on the site, are based primarily upon internal or third-party
      environmental studies, and estimates as to the number, participation level and
      financial viability of any other potentially responsible parties, the extent of

                                            22
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 23 of 55




      the contamination and the nature of required remedial actions. The Company
      adjusts recorded liabilities as further information develops or circumstances
      change. The Company expects that it will pay the amounts recorded over the
      periods of remediation for the applicable sites, currently ranging up to 20
      years.

      As of December 31, 2017, the Company had recorded liabilities of $25
      million for “other environmental liabilities” based upon an evaluation of
      currently available facts to implement the Settlement Agreement and
      Consent Order with the MPCA, the remedial action agreement with ADEM,
      and to address trace amounts of perfluorinated compounds in drinking water
      sources in the City of Oakdale, Minnesota, as well as presence in the soil and
      groundwater at the Company’s manufacturing facilities in Decatur, Alabama,
      and Cottage Grove, Minnesota, and at two former disposal sites in
      Washington County, Minnesota (Oakdale and Woodbury). The Company
      expects that most of the spending will occur over the next four years. During
      the first quarter of 2017, the Company collected from its insurer the
      outstanding receivable of $15 million related to “other environmental
      liabilities.”

                                     *      *      *

      For sites included in both “environmental remediation liabilities” and “other
      environmental liabilities,” at which remediation activity is largely complete
      and remaining activity relates primarily to operation and maintenance of the
      remedy, including required post-remediation monitoring, the Company
      believes the exposure to loss in excess of the amount accrued would not be
      material to the Company’s consolidated results of operations or financial
      condition. However, for locations at which remediation activity is largely
      ongoing, the Company cannot estimate a possible loss or range of loss in
      excess of the associated established accruals for the reasons described above.

      67.    Moreover, regarding environmental law compliance, the 2017 10-K stated:

“While the Company cannot predict with certainty the future costs of such cleanup

activities, capital expenditures or operating costs for environmental compliance, the

Company does not believe they will have a material effect on its capital expenditures,

earnings or competitive position.”




                                           23
                 CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 24 of 55




       68.       The 2017 10-K further stated: “Although the Company cannot estimate its

exposure to all legal proceedings, it currently believes, except as described below, that such

future charges, if any, would not have a material adverse effect on the consolidated

financial position of the Company.”

       69.       The above statements in ¶¶ 66-68 were materially misleading because they

failed to disclose the full extent of liabilities the Company faced related to its manufacture,

distribution, and disposal of PFAS.

       D.        The Truth Begins to Emerge

       70.       On February 20, 2018, the Company announced that it agreed to settle the

Minnesota A.G. Litigation for $850 million in the form of a grant used for clean drinking

water and natural resource projects. This marked the third-largest settlement for a claim

for damage to natural resources, behind the Deepwater Horizon and Exxon Valdez oil spill

settlements. 3M also agreed to provide up to $40 million over the first five years of the

agreement for certain “temporary” water treatment solutions until long-term actions could

be identified.

       71.       Analysts pointed out the disparity between the settlement amount and the

Company’s reserve for environmental liabilities. RBC Capital Markets wrote: “the $850

million settlement far exceeds the ~$50 million of recorded environmental liabilities on the

company’s balance sheet. . . .” J.P. Morgan predicted that the settlement would be the first

of many, noting that the “[k]ey here is that, according to Press reports, there are several

other suits outstanding in several other states that are likely to cue off of this case to varying

degrees.” As to the other PFAS-related litigation, the J.P. Morgan report noted that 3M

                                               24
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 25 of 55




“[m]anagement maintains there is little risk in other suits but they still bear watching, as

the sheer magnitude is something of an outlier.”

       72.    When it announced the settlement, which came a few days before a trial was

scheduled in the lawsuit, the Minnesota Attorney General was quoted in media reports as

stating, “The deal has been in the works for weeks, she said, with negotiations lasting

through early Tuesday morning.”

       73.    After the settlement was announced, the Minnesota Attorney General made

public the internal emails and memoranda 3M had produced during the litigation. The

documents showed that the Company had been aware as early as 1970s that PFAS posed a

serious risk to public health, and that 3M had withheld that information from state and

federal regulators for decades.

       74.    On April 24, 2018, the Company held its conference call in connection with

its first quarter 2018 financial results. During the call, analysts sought to clarify whether

the settlement is a precedent for litigation and potential exposure in other states. However,

defendant Roman assured:

       No, this is a unique situation. This is our home state and something that
       we’ve been working on with them for a number of years. So this is a unique
       situation in both the nature of the case as well as the grant and the process
       that we’re working through with them.

       75.    On April 27, 2018, the SEC asked 3M to explain why it had not taken a

charge for the Minnesota action in the Form 10-K filed just two weeks before the settlement

was announced. Specifically, the SEC stated:

       You disclose [on February 8, 2018] that as of December 31, 2017 you had
       not recorded any liability related to the Minnesota Environmental Litigation

                                             25
                CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 26 of 55




       because you believed any such liability was not probable and estimable.
       However, we note from your Form 8-K dated February 20, 2018 that you
       settled the lawsuit on that day for $850 million. Please address the following:

              Please provide us with your analysis of ASC 450-20-25 and ASC 450-
               20-30 in determining that no loss contingency accrual relating to this
               action was required as of December 31, 2017. Clearly explain to us
               why the loss contingency was not probable and estimable as of that
               date.

              Tell us how you considered the guidance in ASC 855 – Subsequent
               Events – in concluding on your disclosures relating to this matter in
               this Form 10-K, which was filed with us on February 8, 2018.

       76.      On May 8, 2018, 3M responded to the SEC that “because any liability arising

from this litigation was neither probable nor estimable, or if estimable had a low end of the

range of $0, the Company concluded that no accrual for this matter was required in its

financial statements for the period ended December 31, 2017.” The Company also stated

that between the close of the period for the 2017 10-K and the date it was filed, “no event

or development occurred in the litigation that changed the Company’s view of the case as

of the balance sheet date or as of the date the Company filed its Form 10-K.”

       77.      Also on May 8, 2018, defendants Thulin, Gangestad, Barbour, Brown,

Coffman, Dillon, Eskew, Henkel, Hood, Kent, Liddy, Page, and Woertz caused 3M to file

its quarterly report on Form 10-Q for the period ended March 31, 2018. Regarding

environmental liabilities, the Company stated:

       Environmental Liabilities and Insurance Receivables

       As of March 31, 2018, the Company had recorded liabilities of $31 million
       for estimated “environmental remediation” costs based upon an evaluation
       of currently available facts with respect to each individual site and also
       recorded related insurance receivables of $8 million. . . . As of March 31,
       2018, the Company had recorded liabilities of $54 million for “other
       environmental liabilities” . . . .
                                              26
               CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 27 of 55




       For sites included in both “environmental remediation liabilities” and “other
       environmental liabilities,” at which remediation activity is largely complete
       and remaining activity relates primarily to operation and maintenance of the
       remedy, including required post-remediation monitoring, the Company
       believes the exposure to loss in excess of the amount accrued would not be
       material to the Company’s consolidated results of operations or financial
       condition. However, for locations at which remediation activity is largely
       ongoing, the Company cannot estimate a possible loss or range of loss in
       excess of the associated established accruals for the reasons described above.

       78.     The above statements in ¶¶ 74, 77 were materially misleading because they

failed to disclose the full extent of liabilities the Company faced related to its manufacture,

distribution, and disposal of PFAS.

       79.     On July 26, 2018, defendants Roman, Gangestad, Barbour, Brown, Dillon,

Eskew, Henkel, Hood, Kent, Liddy, Moyo, Page, and Woertz caused 3M to file its quarterly

report on Form 10-Q for the period ended June 30, 2018. Regarding environmental

liabilities, the report stated:

       Environmental Liabilities and Insurance Receivables

       As of June 30, 2018, the Company had recorded liabilities of $30 million
       for estimated “environmental remediation” costs based upon an evaluation
       of currently available facts with respect to each individual site and also
       recorded related insurance receivables of $8 million. . . . As of June 30,
       2018, the Company had recorded liabilities of $59 million for “other
       environmental liabilities” . . . .\

       For sites included in both “environmental remediation liabilities” and “other
       environmental liabilities,” at which remediation activity is largely complete
       and remaining activity relates primarily to operation and maintenance of the
       remedy, including required post-remediation monitoring, the Company
       believes the exposure to loss in excess of the amount accrued would not be
       material to the Company’s consolidated results of operations or financial
       condition. However, for locations at which remediation activity is largely
       ongoing, the Company cannot estimate a possible loss or range of loss in
       excess of the associated established accruals for the reasons described above.


                                              27
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 28 of 55




       80.    The above statements in ¶ 79 were materially misleading because they failed

to disclose the full extent of liabilities the Company faced related to its manufacture,

distribution, and disposal of PFAS.

       81.    On October 25, 2018, Roman, Gangestad, Barbour, Brown, Dillon, Eskew,

Henkel, Hood, Kent, Liddy, Moyo, Page, and Woertz caused 3M to file its quarterly report

on Form 10-Q for the period ended September 30, 2018, which stated regarding

environmental liabilities:

       Environmental Liabilities and Insurance Receivables

       As of September 30, 2018, the Company had recorded liabilities of $29
       million for estimated “environmental remediation” costs based upon an
       evaluation of currently available facts with respect to each individual site and
       also recorded related insurance receivables of $8 million. . . . As of
       September 30, 2018, the Company had recorded liabilities of $69 million for
       “other environmental liabilities” . . . .

       For sites included in both “environmental remediation liabilities” and “other
       environmental liabilities,” at which remediation activity is largely complete
       and remaining activity relates primarily to operation and maintenance of the
       remedy, including required post-remediation monitoring, the Company
       believes the exposure to loss in excess of the amount accrued would not be
       material to the Company’s consolidated results of operations or financial
       condition. However, for locations at which remediation activity is largely
       ongoing, the Company cannot estimate a possible loss or range of loss in
       excess of the associated established accruals for the reasons described above.

       82.    The above statements in ¶ 81 were materially misleading because they failed

to disclose the full extent of liabilities the Company faced related to its manufacture,

distribution, and disposal of PFAS.

       83.    On February 7, 2019, defendants Roman, Gangestad, Barbour, Brown,

Dillon, Eskew, Henkel, Hood, Kent, Liddy, Moyo, Page, and Woertz caused 3M to file its


                                             28
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 29 of 55




annual report on Form 10-K for the period ended December 31, 2018 (the “2018 10-K”).

Regarding the Company’s environmental liabilities, the 2018 10-K stated, in relevant part:

       Environmental Liabilities and Insurance Receivables

       As of December 31, 2018, the Company had recorded liabilities of $25
       million for estimated “environmental remediation” costs based upon an
       evaluation of currently available facts with respect to each individual site
       and also recorded related insurance receivables of $8 million. . . . As of
       December 31, 2018, the Company had recorded liabilities of $59 million for
       “other environmental liabilities” . . . .

       For sites included in both “environmental remediation liabilities” and “other
       environmental liabilities,” at which remediation activity is largely complete
       and remaining activity relates primarily to operation and maintenance of the
       remedy, including required post-remediation monitoring, the Company
       believes the exposure to loss in excess of the amount accrued would not be
       material to the Company’s consolidated results of operations or financial
       condition. However, for locations at which remediation activity is largely
       ongoing, the Company cannot estimate a possible loss or range of loss in
       excess of the associated established accruals for the reasons described above.

       84.    Regarding environmental law compliance, the 2018 10-K stated: “While the

Company cannot predict with certainty the future costs of such cleanup activities, capital

expenditures or operating costs for environmental compliance, the Company does not

believe they will have a material effect on its capital expenditures, earnings or competitive

position.”

       85.    Regarding potential exposure for all litigation, the 2018 10-K stated:

“Although the Company cannot estimate its exposure to all legal proceedings, the

Company currently believes that the ultimate outcome of legal proceedings or future

charges, if any, would not have a material adverse effect on the consolidated financial

position of the Company.”


                                             29
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 30 of 55




       86.     The above statements in ¶¶ 83-85 were materially misleading because they

failed to disclose the full extent of liabilities the Company faced related to its manufacture,

distribution, and disposal of PFAS.

       E.      The Truth Continues to Emerge

       87.     On April 25, 2019, the Company announced its first quarter 2019 financial

results in a press release reporting that 3M had “established a reserve of $235 million to

resolve certain environmental matters and litigation, in which 3M is a defendant, related to

its historical manufacture and disposal of PFAS-containing waste.” The reserve related to

five manufacturing plants where the Company manufactured PFAS in Alabama, Illinois,

Minnesota, Belgium, and Germany.

       88.     The same day, 3M held a conference call in connection with the results.

During the call, defendant Roman stated that “what we were able to do with the reserve

this quarter is to really establish reserves that help us resolve the litigation that is related to

environmental matters and, I would say, litigation where we’re the direct defendant around

our manufacturing and disposal.” However, he clarified that this reserve did “not cover[]

any of the product-related PFAS litigation,” and focused exclusively on the liabilities

arising from the five locations where 3M had manufactured PFAS.

       89.     As a result, analysts were concerned that that “PFAS litigation remains an

unquantifiable concern,” and Deutsche Bank “fear[ed] that the $235m reserve increase

taken in 1Q will continue to grow over time,” especially because the reserve “looks low

vs. $800m+ paid to Minnesota already.” Similarly, J.P. Morgan stated that the litigation

charges “probably [are] not big enough as a ‘ring fence’ event, we expect a parade of

                                                30
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 31 of 55




settlements and charges into future years, and question why, if these do turn out to be

several billion dollars, we are excluding them from EPS as they likely run through

FCF.” RBC Capital Markets stated that “[w]e foresee risk that the company’s full legal

liability could still exceed the amount that it has reserved for, resulting in additional charges

in future quarters.”

       90.    On this news, the Company’s share price fell $28.36, or 13%, to close at

$190.72 per share on April 25, 2019.

       91.    On April 26, 2019, 3M filed a quarterly report on Form 10-Q for the period

ended March 31, 2019 with the SEC (the “1Q19 10-Q”). Therein, the Company stated:

       Environmental Liabilities and Insurance Receivables

       The Company periodically examines whether the contingent liabilities
       related to the environmental matters and litigation described above are
       probable and estimable based on experience and developments in those
       matters. During the first quarter of 2019, the EPA issued its PFAS Action
       Plan and the Company settled the litigation with the Water Authority (both
       matters are described in more detail above). The Company recently
       completed a comprehensive review with the assistance of environmental
       consultants and other experts regarding environmental matters and litigation
       related to historical PFAS manufacturing operations in Minnesota, Alabama,
       Gendorf Germany, and at four former landfills in Alabama. As a result of
       these developments and of that review, the Company increased its accrual
       for “other environmental liabilities” by $235 million pre-tax (including the
       settlement with the Water Authority) or $186 million after tax ($0.32 per
       diluted share). As of March 31, 2019, the Company had recorded liabilities
       of $292 million for “other environmental liabilities.” This accrual represents
       the Company’s best estimate of the probable loss: (i) to implement the
       Settlement Agreement and Consent Order with the MPCA (including the best
       estimate of the probable liability under the settlement of the NRD Lawsuit
       with the State of Minnesota for interim treatment of municipal and private
       wells), (ii) the remedial action agreement with ADEM, (iii) mitigation plans
       for the presence of PFAS in the soil and groundwater at two former disposal
       sites in Washington County, Minnesota (Oakdale and Woodbury), (iv) to
       cover certain environmental matters and litigation in which 3M is a defendant

                                               31
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 32 of 55




       related to the manufacture and disposal of PFAS at five 3M facilities,
       including three in the United States and two in Europe. The Company is not
       able to estimate a possible loss or range of loss in excess of the established
       accruals at this time.

       92.    Also on April 26, 2019, 3M and the WMELA announced that it had settled

litigation regarding the Company’s production of PFAS at its Decatur plant, approximately

10 miles upstream from WMELA’s water treatment plant. The settlement provides for “a

new filtration system at WMELA[, enabling WMELA] to continue to supply safe drinking

water that meets all applicable PFAS guidelines without passing on any additional

construction or treatment costs.” According to media reports, WMELA planned to build a

reverse osmosis system, which could cost as much as $43 million.

       93.    On May 15, 2019, defendant Gangestad asserted that 3M’s PFAS-related

liability was “ring-fenced” by the $235 million reserve that the Company had taken:

       On PFAS, the ring-fence I would call it [sic] is ring-fenced around liability
       around our 5 manufacturing sites and disposal of PFAS. Because that’s a
       view where we looked at all the discussions going on in all of the sites, all
       the litigation and putting our best estimate together of what we think all of
       those costs will be. So that portion, I would call ring-fenced.

       94.    On June 6, 2019, Barclays issued a report summarizing the PFAS-related

lawsuits against 3M and estimated that the potential liabilities could total $5 billion:

       As the longest standing upstream PFAS manufacturer, the breadth of
       potential liabilities potentially facing MMM is quite large; in total we
       estimate a probability weighted total PFAS liability of $5bn. For the basis of
       this discussion we have split the liabilities into four buckets.

       (i) MMM manufacturing sites and the impact on state resources (Barclays
       estimate for the probability weighted potential liability - $0.6bn)

       (ii) MMM manufacturing sites and the impact on individuals (Barclays
       estimate for the probability weighted potential liability - $0.4bn)


                                             32
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 33 of 55




       (iii) Consolidated MMM product use cases – military bases (Barclays
       estimate for the probability weighted potential liability - $0.2bn)

       (iv) Consolidated MMM product use cases – broader population (Barclays
       estimate for the probability weighted potential liability - $3.7bn)

       95.    On July 8, 2019, 3M announced that it had launched an investigation into the

presence of PFAS in three closed municipal landfills that accepted waste from the

Company’s Decatur plant and other manufacturing companies through the 1980s. The

Company stated that “for the past several months, 3M has been conducting a thorough

search for former landfills in Morgan and Lawrence Counties to test for any waste that may

include PFAS.” The investigation had been expanded to other sites, “[a]t the request of

City of Decatur and Morgan County officials,” including “an evaluation of the closed waste

disposal sites of Brookhaven, Deer Springs and Old Moulton Road/Mud Tavern.”

       96.    On this news, the Company’s share price fell $2.81, or 1.6%, to close at

$169.19 pe share on July 8, 2019.

       97.    On July 26, 2019, 3M revealed that it had found reporting inaccuracies in

certain of its required pollutant discharge reports to Alabama DEM in connection with the

PFAS dumped into the Tennessee River from the Decatur plant. Specifically, the Company

stated that it had “disclosed to the EPA and [Alabama] DEM that it had included incorrect

values in certain of its monthly and quarterly reports.”

       98.    According to an October 27, 2019 report by Barclays, “3M has been named

in 304 (up from 283) individual cases related to PFAS Environmental Litigation in Alaska,

New York, Michigan, and Maine.” It also noted that “[a]s of September 30, MMM is



                                             33
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 34 of 55




named in 12 cases (up from 10 at end June) brought by Attorneys General in New York,

Ohio, New Jersey, New Hampshire, Vermont, and Guam related to PFAS.”

      99.    On November 26, 2019, media reported preliminary results from the

investigation of the three closed municipal landfills in Decatur, including that the

Brookhaven/Aquadome landfill, Old Moulton Road landfill, and Deer Springs landfill

showed PFAS levels that were 50, 900, and 3000 times, respectively, greater than the

EPA’s guideline of 70 ppt.

      100.   On January 14, 2020, then Attorney General of Michigan announced a

lawsuit against 3M and others arising from the damage to the state caused by PFAS.

      101.   On February 6, 2020, the Company disclosed that it recorded a $214 million

reserve for environmental liabilities. In its annual report for the period ended December

31, 2019, 3M revealed that it had “received a grand jury subpoena from the U.S. Attorney’s

Office for the Northern District of Alabama for documents related to, among other matters,

the Company’s compliance with the 2009 TSCA consent order and unpermitted discharges

to the Tennessee River.” The Form 10-K further stated:

      Environmental Liabilities and Insurance Receivables

      The Company periodically examines whether the contingent liabilities
      related to the environmental matters and litigation described above are
      probable and estimable based on experience and developments in those
      matters. During the first quarter of 2019, the EPA issued its PFAS Action
      Plan and the Company settled the litigation with the Water Authority (both
      matters are described in more detail above). The Company completed a
      comprehensive review with the assistance of environmental consultants and
      other experts regarding environmental matters and litigation related to
      historical PFAS manufacturing operations in Minnesota, Alabama, Gendorf
      Germany, and at four former landfills in Alabama. As a result of these
      developments and of that review, the Company increased its accrual for

                                           34
CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 35 of 55
CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 36 of 55




    2/9/2017    577           $177.27   $102,285
    2/9/2017    500           $177.24   $88,620
    2/9/2017    588           $177.34   $104,276
    2/9/2017    1,381         $177.31   $244,865
    2/9/2017    1,029         $177.62   $182,771
    2/9/2017    6,400         $177.50   $1,136,000
    2/9/2017    700           $177.36   $124,152
    2/9/2017    100           $177.54   $17,754
    2/9/2017    319           $177.28   $56,552
    2/9/2017    408           $177.48   $72,412
    2/9/2017    1,027         $177.43   $182,221
    2/9/2017    601           $177.33   $106,575
    2/9/2017    5,100         $177.49   $905,199
    2/9/2017    3,494         $177.37   $619,731
    2/9/2017    600           $177.26   $106,356
    2/9/2017    1,192         $177.45   $211,520
    2/9/2017    600           $177.11   $106,266
    2/9/2017    200           $177.64   $35,528
    2/9/2017    290           $177.57   $51,495
    2/9/2017    394           $177.39   $69,892
    2/9/2017    5,506         $177.46   $977,095
    2/9/2017    100           $177.09   $17,709
    2/9/2017    405           $177.38   $71,839
    2/9/2017    500           $177.23   $88,615
    2/9/2017    300           $177.18   $53,154
    2/9/2017    506           $177.41   $89,769
    2/9/2017    1,179         $177.40   $209,155
    2/9/2017    1,000         $177.21   $177,210
    2/9/2017    92            $177.10   $16,293
    2/9/2017    339           $177.59   $60,203
    2/9/2017    200           $177.55   $35,510
    2/9/2017    700           $177.32   $124,124
    2/9/2017    6,300         $177.61   $1,118,943
    2/9/2017    1,000         $177.56   $177,560
    2/9/2017    262           $177.51   $46,508
    2/9/2017    200           $177.19   $35,438
    2/9/2017    2,001         $177.42   $355,017
    2/9/2017    604           $177.44   $107,174
    2/9/2017    100           $177.25   $17,725
    2/9/2017    100           $177.65   $17,765
    2/9/2017    675           $177.60   $119,880

                         36
CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 37 of 55




    2/9/2017     565           $177.29   $100,169
    10/27/2017   823           $233.14   $191,874
    10/27/2017   3,500         $233.13   $815,955
    10/27/2017   1,000         $233.15   $233,150
    10/27/2017   1,500         $233.17   $349,755
    1/31/2018    700           $251.58   $176,106
    1/31/2018    200           $251.59   $50,318
    1/31/2018    300           $251.96   $75,588
    1/31/2018    300           $251.75   $75,525
    1/31/2018    179           $252.08   $45,122
    1/31/2018    1             $252.04   $252.04
    1/31/2018    200           $251.64   $50,328
    1/31/2018    2,110         $251.77   $531,235
    1/31/2018    1,529         $251.20   $385,085
    1/31/2018    1,216         $251.26   $305,532
    1/31/2018    200           $251.34   $50,268
    1/31/2018    1,730         $251.71   $435,358
    1/31/2018    3,655         $251.61   $919,635
    1/31/2018    102           $252.14   $25,718
    1/31/2018    7             $252.27   $1,766
    1/31/2018    10            $252.16   $2,522
    1/31/2018    19            $251.97   $4,787
    1/31/2018    300           $252.23   75,669
    1/31/2018    210           $251.93   $52,905
    1/31/2018    200           $251.60   $50,320
    1/31/2018    410           $252.10   $103,361
    1/31/2018    100           $251.11   $25,111
    1/31/2018    10            $252.02   $2,520
    1/31/2018    10            $251.25   $2,513
    1/31/2018    23,375        $251.07   $5,868,761
    1/31/2018    285           $251.50   $71,678
    1/31/2018    298           $252.21   $75,159
    1/31/2018    6             $251.08   $1,506
    1/31/2018    2,191         $251.76   $551,606
    1/31/2018    10            $251.98   $2,520
    1/31/2018    105           $251.87   $26,446
    1/31/2018    20            $252.34   $5,047
    1/31/2018    800           $251.73   $201,384
    1/31/2018    11            $252.29   $2,775
    1/31/2018    24            $252.03   $6,049
    1/31/2018    200           $251.66   $50,332

                          37
CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 38 of 55




    1/31/2018   815           $251.68   $205,119
    1/31/2018   210           $252.13   $52,947
    1/31/2018   217           $252.01   $54,686
    1/31/2018   200           $251.79   $50,358
    1/31/2018   1,320         $251.62   $332,138
    1/31/2018   1,700         $251.65   $427,805
    1/31/2018   10            $251.10   $2,511
    1/31/2018   100           $251.39   $25,139
    1/31/2018   600           $252.24   $151,344
    1/31/2018   3             $252.33   $757
    1/31/2018   200           $252.26   $50,452
    1/31/2018   220           $252.25   $55,495
    1/31/2018   242           $251.70   $60,911
    1/31/2018   31            $252.09   $7,815
    1/31/2018   301           $251.52   $75,708
    1/31/2018   200           $251.72   $50,344
    1/31/2018   100           $251.57   $25,157
    1/31/2018   160           $251.56   $40,250
    1/31/2018   287           $252.00   $72,324
    1/31/2018   292           $251.78   $73,520
    1/31/2018   175           $251.53   $44,018
    1/31/2018   100           $251.38   $25,138
    1/31/2018   810           $252.11   $204,409
    1/31/2018   411           $251.54   $103,383
    1/31/2018   210           $251.95   $52,910
    1/31/2018   429           $252.12   $108,159
    1/31/2018   10            $252.18   $2,522
    1/31/2018   700           $251.24   $175,868
    1/31/2018   303           $251.86   $76,314
    1/31/2018   704           $251.69   $177,190
    1/31/2018   900           $251.14   $226,026
    1/31/2018   222           $252.06   $55,957
    1/31/2018   103           $251.90   $25,884
    1/31/2018   527           $251.13   $132,346
    1/31/2018   468           $251.63   $117,763
    1/31/2018   1             $251.69   $252
    1/31/2018   3             $251.83   $755
    1/31/2018   300           $251.43   $75,429
    1/31/2018   1             $252.20   $252
    1/31/2018   100           $251.27   $25,127
    1/31/2018   10            $251.94   $2,519

                         38
CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 39 of 55




    1/31/2018   201           $252.17    $50,686
    1/31/2018   110           $252.19    $27,741
    1/31/2018   11            $251.90    $2,771
    1/31/2018   100           $251.55    $25,155
    1/31/2018   2,088         $251.19    $524,485
    1/31/2018   500           $251.92    $125,960
    1/31/2018   10            $252.28    $2,523
    1/31/2018   100           $251.67    $25,167
    1/31/2018   300           $251.51    $75,453
    1/31/2018   306           $251.88    $77,075
    1/31/2018   1,140         $251.21    $286,379
    1/30/2019   3,419         $200.01    $683,834
    1/30/2019   9,139         $200.00    $1,827,800
    1/30/2019   636           $200.02    $127,213
    1/30/2019   305           $200.05    $61,015
    1/31/2019   500           $200.01    $100,005
    1/31/2019   5,988         $200.03    $1,197,780
    1/31/2019   6,090         $200.02    $1,218,122
    1/31/2019   712           $200.05    $142,436
    3/29/2019   250           $208.69    $52,173
    3/29/2019   111           $2088.19   $23,109
    3/29/2019   300           $209.05    $62,715
    3/29/2019   100           $208.51    $20,851
    3/29/2019   400           $208.24    $83,296
    3/29/2019   600           $208.20    $124,920
    3/29/2019   608           $208.06    $126,500
    3/29/2019   174           $208.16    $36,220
    3/29/2019   283           $208.34    $58,960
    3/29/2019   100           $207.83    $20,783
    3/29/2019   710           $208.18    $147,808
    3/29/2019   428           $208.92    $89,418
    3/29/2019   33            $208.54    $6,882
    3/29/2019   500           $208.67    $104,335
    3/29/2019   100           $207.71    $20,771
    3/29/2019   160           $208.22    $33,315
    3/29/2019   800           $208.40    $166,720
    3/29/2019   1,200         $207.29    $248,748
    3/29/2019   400           $208.63    $83,452
    3/29/2019   644           $208.38    $134,197
    3/29/2019   400           $208.45    $83,380
    3/29/2019   172           $208.91    $35,933

                         39
CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 40 of 55




    3/29/2019   187           $208.08   $38,911
    3/29/2019   88            $208.02   $18,306
    3/29/2019   200           $208.09   $41,618
    3/29/2019   200           $208.66   $41,732
    3/29/2019   200           $208.33   $41,666
    3/29/2019   250           $208.81   $52,203
    3/29/2019   43            $208.57   $8,969
    3/29/2019   384           $208.82   $80,187
    3/29/2019   400           $208.23   $83,292
    3/29/2019   100           $208.00   $20,800
    3/29/2019   90            $208.72   $18,785
    3/29/2019   167           $208.53   $34,835
    3/29/2019   300           $207.72   $62,316
    3/29/2019   110           $208.73   $22,960
    3/29/2019   200           $207.73   $41,546
    3/29/2019   100           $208.70   $20,870
    3/29/2019   526           $208.13   $109,476
    3/29/2019   600           $208.32   $124,992
    3/29/2019   200           $208.47   $41,694
    3/29/2019   50            $208.83   $10,442
    3/29/2019   500           $207.35   $103,675
    3/29/2019   300           $208.49   $62,547
    3/29/2019   100           $208.25   $20,825
    3/29/2019   79            $208.62   $16,481
    3/29/2019   278           $208.58   $57,985
    3/29/2019   310           $208.28   $64,567
    3/29/2019   1,100         $208.11   $228,921
    3/29/2019   200           $208.60   $341,720
    3/29/2019   100           $208.29   $20,829
    3/29/2019   100           $208.55   $20,855
    3/29/2019   400           $208.30   $83,320
    3/29/2019   200           $208.39   $41,678
    3/29/2019   170           $208.27   $35,406
    3/29/2019   159           $208.37   $33,131
    3/29/2019   600           $207.30   $124,380
    3/29/2019   370           $209.06   $77,352
    3/29/2019   150           $208.80   $31,320
    3/29/2019   700           $207.27   $145,089
    3/29/2019   200           $208.07   $41,614
    3/29/2019   50            $208.93   $10,447
    3/29/2019   500           $208.12   $104,060

                         40
CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 41 of 55
CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 42 of 55
CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 43 of 55
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 44 of 55




       113.   The actions complained of herein have irreparably damaged 3M’s corporate

image and goodwill. For at least the foreseeable future, 3M will suffer from what is known

as the “liar’s discount,” a term applied to the stocks of companies who have been implicated

in illegal behavior and have misled the investing public, such that 3M’s ability to raise

equity capital or debt on favorable terms in the future is now impaired.

VII.   DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       114.   Plaintiff brings this action derivatively in the right and for the benefit of 3M

to redress injuries suffered, and to be suffered, by 3M as a direct result of breaches of

fiduciary duty by the Individual Defendants, insider trading, and contribution for violations

of Section 10(b) of the Exchange Act. 3M is named as a nominal defendant solely in a

derivative capacity. This is not a collusive action to confer jurisdiction on this Court that

it would not otherwise have.

       115.   Plaintiff will adequately and fairly represent the interests of 3M in enforcing

and prosecuting its rights.

       116.   Plaintiff has continuously been a shareholder of 3M at times relevant to the

wrongdoing complained of and is a current 3M shareholder.

       117.   When this action was filed, 3M’s Board of Directors consisted of defendants

Roman, Brown, Dillon, Eskew, Henkel, Hood, Kent, Moyo, Page, and Woertz and non-

party Craig. Plaintiff did not make any demand on the Board to institute this action because

such a demand would be a futile, wasteful, and useless act, as set forth below.




                                             44
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 45 of 55




       A.     Demand is Excused Because There is Reason to Doubt a Majority of the
              Board Acted in Good Faith

              1.       3M’s Internal Studies Showed the Toxic Effect of PFAS

       118.   According to the internal documents produced in connection with the

Minnesota A.G. Litigation, since the 1970s, the Company conducted internal studies

showing that PFAS posed a serious risk to public health.

       119.   Specifically, the Company knew that PFAS was toxic to the environment and

difficult to remove.     For example, a 1960 internal memo described the Company’s

understanding that PFAS from chemical wastes dumped into landfills could reach

groundwater and would “eventually reach the water table and pollute domestic wells.” And

in a technical report from 1979, 3M scientists concluded that PFAS had the “potential for

widespread distribution in the environment,” were “completely resistant to biodegradation”

and “would be expected to persist in the environment for extended periods of time.”

Therefore, PFAS could “impact . . . human food source[s] by significantly reducing the

survival rates” of aquatic life exposed to PFAS.

       120.   Moreover, the Company knew that PFAS remained in the circulatory system

and was toxic to humans. Beginning in 1976, 3M investigated its employees’ exposure to

fluorochemicals and found that employees’ blood showed PFOA levels between 50 and

1,000 normal levels. Subsequent animal and human studies showed that PFAS had harmful

effects, including causing birth defects and cancer.




                                            45
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 46 of 55




              2.     The Individual Defendants Knew or Should Have Known that 3M
                     Faced Significant Liability

       121.   Due to the Company’s own data showing that PFAS could easily contaminate

water sources, was difficult to remove, and was toxic to humans, the Individual Defendants

knew or should have known that the Company faced significant exposure for

environmental liabilities through lawsuits and regulatory actions.

       122.   Indeed, as early as February 2017 (if not earlier), defendants Brown, Dillon,

Eskew, Henkel, Kent, Page, and Woertz knew that 3M faced significant environmental

liabilities and should have caused the Company to conduct an assessment related to its

historical PFAS manufacturing operations to record an appropriate reserve for the potential

exposure based on, among other things, the $671 million settlement between the

Company’s customer, DuPont, and related companies as to thousands of personal injury

lawsuits for PFOA health impacts.

       123.   Moreover, defendants Brown, Dillon, Eskew, Henkel, Hood, Kent, Page, and

Woertz knew as of February 2018 (if not earlier) that 3M faced significant environmental

liabilities because the Company had settled the Minnesota A.G. Litigation for $850 million,

the third largest settlement for a claim for damage to natural resources, and 3M still faced

several pending lawsuits alleging similar claims. Indeed, analysts estimated that the

Company’s PFAS-related liability totaled more than $5 billion, yet defendants Brown,

Dillon, Eskew, Henkel, Hood, Kent, Page, and Woertz did not increase the Company’s

reserve for environmental liabilities until more than a year after the settlement of the

Minnesota A.G. Litigation and even then, it was only increased by a paltry $235 million.


                                            46
             CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 47 of 55




      B.     Additional Reasons Demand is Excused

             1.     Roman is Not Disinterested

      124.   Roman serves as 3M’s CEO, and therefore is not independent under

NASDAQ listing rules. As an employee, Roman derives substantially all of his income

from his employment with 3M, thus could not disinterestedly consider a demand for action

that might require him to sue the directors that control his continued employment and/or

fellow members of management with whom he works on a day-to-day basis. Moreover,

as CEO and as alleged herein, Roman personally issued the misleading statements alleged

herein. As a result, Roman would be interested in a demand regarding his own wrongdoing

and demand is futile as to him.

             2.     Reason Exists to Doubt the Audit Committee Acted in Good Faith

      125.   Brown, Dillon, Moyo, and Page served as the members of the Audit

Committee at relevant times. As such, they are responsible for the effectiveness of the

Company’s internal controls, the integrity of its financial statements, and its compliance

with laws and regulations. In their capacities as Audit Committee members, Brown,

Dillon, Moyo, and Page reviewed and approved the disclosures regarding the Company’s

environmental liabilities with respect to PFAS. As alleged herein, Brown, Dillon, Moyo,

and Page failed to ensure the integrity of the Company’s internal controls, allowing the

materially misleading statements to be disseminated in 3M’s SEC filings and other

disclosures. Thus, Brown, Dillon, Moyo, and Page breached their fiduciary duties and are

not disinterested, and demand is excused as to them.




                                           47
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 48 of 55




                                  COUNT I
 Against Defendants Thulin, Gangestad, and Roman for Breach of Fiduciary Duty

       126.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       127.   Defendants Thulin, Gangestad, and Roman each owes and owed to the

Company the duty to exercise candor, good faith, and loyalty in the management and

administration of 3M’s business and affairs, particularly with respect to issues as

fundamental as public disclosures.

       128.   The conduct by defendants Thulin, Gangestad, and Roman set forth herein

was due to their intentional or reckless breach of the fiduciary duties they owed to the

Company. Defendants Thulin, Gangestad, and Roman intentionally or recklessly breached

or disregarded their fiduciary duties to protect the rights and interests of 3M.

       129.   In breach of their fiduciary duties owed to 3M, defendants Thulin,

Gangestad, and Roman willfully participated in and caused the Company to expend

unnecessarily its corporate funds, rendering them personally liable to the Company for

breaching their fiduciary duties.

       130.   In particular, defendants Thulin, Gangestad, and Roman knowingly or

recklessly made untrue statements and/or permitted the Company’s public filings,

disclosures, and statements to misleadingly report revenue and the Company’s overall

prospects.

       131.   As a direct and proximate result of the breaches of their fiduciary obligations

by defendants Thulin, Gangestad, and Roman, 3M has sustained and continues to sustain


                                             48
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 49 of 55




significant damages, including direct monetary damages, exposure to liability from

securities litigation and a loss of goodwill in the capital markets. As a result of the

misconduct alleged herein, defendants are liable to the Company.

                                     COUNT II
        (Against Defendants Thulin, Gangestad, and Roman for Contribution
           For Violations of Sections 10(b) and 21D of the Exchange Act)

       132.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       133.   The conduct of Defendants Thulin, Gangestad, and Roman, as described

herein, has exposed the Company to significant liability under various federal and state

securities laws by their disloyal acts.

       134.   3M is named as a defendant in related securities fraud lawsuit that allege and

assert claims arising under § 10(b) of the Exchange Act. The Company is alleged to be

liable to private persons, entities and/or classes by virtue of many of the same facts alleged

herein. If 3M is found liable for violating the federal securities laws, the Company’s

liability will arise in whole or in part from the intentional, knowing, or reckless acts or

omissions of all or some of the Defendants as alleged herein, who have caused the

Company to suffer substantial harm through their disloyal acts. The Company is entitled

to contribution and indemnification from these Defendants in connection with all claims

that have been, are, or may be asserted against the Company by virtue of their wrongdoing.

       135.   As officers, directors and otherwise, Defendants Thulin, Gangestad, and

Roman had the power or ability to, and did, control or influence, either directly or

indirectly, 3M’s general affairs, including the content of its public statements, and had the

                                             49
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 50 of 55




power or ability to directly or indirectly control or influence the specific corporate

statements and conduct that violated § 10(b) of the Exchange Act and SEC Rule 10b-5.

       136.   Defendants Thulin, Gangestad, and Roman are liable under § 21D of the

Exchange Act, which governs the application of any private right of action for contribution

asserted pursuant to the Exchange Act.

       137.   Defendants Thulin, Gangestad, and Roman have damaged the Company and

are liable to the Company for contribution.

       138.   No adequate remedy at law exists for Plaintiff by and on behalf of the

Company.

                                       COUNT III

               Against Thulin, Gangestad, and Roman – Brophy Claim

       139.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       140.   As alleged above, Thulin, Gangestad, and Roman are fiduciaries of 3M,

possessed material, non-public information of 3M, and used that information improperly

to profit from sales of 3M stock. When Thulin, Gangestad, and Roman directed the stock

sales set forth above, they were motivated to do so, in whole or in part, by the substance of

the material, non-public information they possessed, and they acted with scienter.

       141.   When Thulin, Gangestad, and Roman sold their 3M stock, they knew that the

investing public was unaware of the negative material information that they possessed.

They also knew that if the information were disclosed, the market price of 3M stock would

be significantly lower. Thulin, Gangestad, and Roman timed their stock sales to take

                                              50
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 51 of 55




advantage of the investing public’s ignorance of the concealed material facts and obtain a

higher price for the stock they sold. They thereby benefitted by misappropriating 3M’s

non-public information.

       142.   Plaintiff has no adequate remedy at law.

                                  COUNT IV
  Against the Defendants Brown, Dillon, Eskew, Henkel, Hood, Kent, Moyo, Page,
   Woertz, Liddy, Barbour, Coffman, and Ulrich for Breach of Fiduciary Duty

       143.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       144.   These Defendants each owes and owed to the Company the duty to exercise

candor, good faith, and loyalty in the management and administration of 3M’s business

and affairs, particularly with respect to issues as fundamental as public disclosures.

       145.   These Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company. These Defendants

intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of 3M.

       146.   In breach of their fiduciary duties owed to 3M, these Defendants willfully

participated in and caused the Company to expend unnecessarily its corporate funds,

rendering them personally liable to the Company for breaching their fiduciary duties.

       147.   In particular, these Defendants knowingly or recklessly made untrue

statements and/or permitted the Company’s public filings, disclosures, and statements to

misleadingly report revenue and the Company’s overall prospects.



                                             51
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 52 of 55




       148.   As a direct and proximate result of these Defendants’ breaches of their

fiduciary obligations, 3M has sustained and continues to sustain significant damages,

including direct monetary damages, exposure to liability from securities litigation and a

loss of goodwill in the capital markets. As a result of the misconduct alleged herein,

defendants are liable to the Company.

                                   PRAYER FOR RELIEF

       WHEREFORE, plaintiff, on behalf of 3M, demands judgment as follows:

       A.     Declaring that plaintiff may maintain this action on behalf of 3M and that

plaintiff is an adequate representative of the Company;

       B.     Against all of the defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the defendants’ breaches of fiduciary

duties, waste of corporate assets, and unjust enrichment;

       C.     Declaring that Defendants have breached and/or aided and abetted the breach

of their fiduciary duties to 3M;

       D.     Directing 3M to take all necessary actions to reform and improve its

corporate governance and internal procedures to comply with applicable laws and to

protect 3M and its stockholders from a repeat of the damaging events described herein,

including, but not limited to, putting forward for stockholder vote, resolutions for

amendments to the Company’s Bylaws or Articles of Incorporation and taking such other

action as may be necessary to place before stockholders for a vote of the following

corporate governance policies:



                                            52
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 53 of 55




              1.      a proposal to strengthen the Company’s controls over financial

reporting;

              2.      a proposal to strengthen the Board’s supervision of operations and

develop and implement procedures for greater stockholder input into the policies and

guidelines of the Board;

              3.      a proposal to strengthen 3M’s oversight of its disclosure procedures;

              4.      a provision to control insider transactions; and

              5.      a provision to permit the stockholders of 3M to nominate at least three

candidates for election to the Board;

       E.     Extraordinary equitable and/or injunctive relief as permitted by law, equity,

and state statutory provisions sued hereunder, including attaching, impounding, imposing

a constructive trust on, or otherwise restricting the proceeds of defendants’ trading

activities or their other assets so as to assure that plaintiff on behalf of 3M has an effective

remedy;

       F.     Awarding to 3M restitution from defendants, and each of them, and ordering

disgorgement of all profits, benefits, and other compensation obtained by the defendants;

       G.     Awarding to plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       H.     Granting such other and further relief as the Court deems just and proper.




                                              53
              CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 54 of 55




                                     JURY DEMAND

Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands a trial by jury.


Dated: February 8, 2021                    Respectfully submitted,

                                           By: /s/ Daniel C. Hedlund
                                           GUSTAFSON GLUEK PLLC
                                           Daniel E. Gustafson (#202241)
                                           Daniel C. Hedlund (#258337)
                                           David A. Goodwin (#0386715)
                                           Mary M. Nikolai (#0400354)
                                           Canadian Pacific Plaza
                                           120 South Sixth Street, Suite 2600
                                           Minneapolis, MN 55402
                                           Telephone: (612) 333-8844
                                           E-mail: dgustafson@gustafsongluek.com
                                           E-mail: dhedlund@gustafsongluek.com
                                           E-mail: dgoodwin@gustafsongluek.com
                                           E-mail: mnikolai@gustafsongluek.com

                                           GLANCY PRONGAY & MURRAY LLP
                                           Benjamin I. Sachs-Michaels
                                           712 Fifth Avenue
                                           New York, New York 10019
                                           Telephone: (212) 935-7400
                                           E-mail: bsachsmichaels@glancylaw.com

                                                         -and-

                                           Robert V. Prongay
                                           Pavithra Rajesh
                                           1925 Century Park East, Suite 2100
                                           Los Angeles, California 90067
                                           Telephone: (310) 201-9150
                                           E-mail: rprongay@glancylaw.com




                                             54
CASE 0:21-cv-00370 Doc. 1 Filed 02/08/21 Page 55 of 55




                        LAW OFFICE OF ALFRED G. YATES, JR.
                        Alfred G. Yates, Jr.
                        1575 McFarland Road, Suite 305
                        Pittsburgh, Pennsylvania 15216
                        Telephone: (412) 391-5164

                        Counsel for Plaintiff Charles R. Blackburn




                          55
